UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1635


CLARETTA C. GREEN,

                    Plaintiff - Appellant,

             v.

DENIS R. MCDONOUGH, Secretary of Veterans Affairs,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. David C. Norton, District Judge. (2:18-cv-00788-DCN)


Submitted: March 2, 2021                                          Decided: March 22, 2021


Before WILKINSON, NIEMEYER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward M. Brown, EDWARD M. BROWN LAW FIRM, Charleston, South Carolina, for
Appellant. Peter M. McCoy, Jr., United States Attorney, William Hammond Jordan,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Claretta C. Green, an African American female, appeals the district court’s order

accepting the magistrate judge’s recommendation to grant summary judgment in favor of

the Secretary of Veterans Affairs (“VA”) on Green’s race and sex discrimination claims,

brought pursuant to Title VII of the Civil Rights Act of 1964 (Title VII), 42 U.S.C.

§§ 2000e to 2000e-17. * On appeal, Green assigns error to the district court’s determination

that Green failed to adequately plead that the VA’s failure to comply with its post-payment

procedures was an adverse employment action to support her discrimination claims. Green

also asserts that the court erred in finding there were no genuine issues of material fact as

to whether the VA acted with discriminatory intent when it reported Green to the National

Practitioner Data Bank and the South Carolina Board of Nursing.

       We have considered the parties’ arguments and reviewed the record and find no

reversible error. Accordingly, we affirm the district court’s order. See Green v. Wilkie,

No. 2:18-cv-00788-DCN (D.S.C. May 11, 2020). We dispense with oral argument because




       *
          Green also brought a Title VII harassment claim against the VA, as well as a
retaliation claim under the Family and Medical Leave Act (“FMLA”), 29 U.S.C. §§ 26011-
2654, and a Fifth Amendment due process claim. Green abandoned her harassment and
FMLA claims in her opposition to the VA’s summary judgment motion, and later
abandoned her due process claim by failing to object to the magistrate judge’s
recommendation to dismiss that claim. See Martin v. Duffy, 858 F.3d 239, 245 (4th Cir.
2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985).

                                             2
the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3